DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing the sacrificial carrier layer to produce a substrate including said first and second lands insulated from each other by the insulating material…wherein the deposited insulating material has a thickness…so as to leave a surface of said first electrically conductive formations uncovered…further growing electrically conductive material onto said uncovered surface” and “removing said deposited insulating material…deposing a further insulating material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
removing the sacrificial carrier layer to produce a substrate including said first and second lands insulated from each other by the insulating material…wherein the deposited insulating material has a thickness…so as to leave a surface of said first electrically conductive formations uncovered…further growing electrically conductive material onto said uncovered surface”.  The limitations set up a specific step order wherein the sacrificial carrier is removed before the uncovered surfaces of the first electrically conductive formations are further grown.  The originally filed specification only specifies that the sacrificial carrier is removed after the uncovered surfaces of the first electrically conductive formations are further grown (Paragraph 40, Figures 2b-2e).  It should be noted that claim 23 is considered supported by the originally filed specification as the “the insulating material” is only referred to physically in its final form and the method of depositing said insulating material is specified to include a mask material and an electrically insulating molding material, each of which are described as having differing positions, but not the “insulating material” itself.  Conversely, the “insulating material” of Claim 24 is described as having definite physical positioning that is not supported by the originally filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the molding compound" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be read as “the electrically insulating molding material”.
electrically insulating molding 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2014/0069705).
Regarding Claim 1, Lee et al. discloses a method, comprising: 
etching a first surface of an electrically conductive laminar carrier to produce first raised portions corresponding to locations of first lands and produce a recessed surface, wherein the first raised portions have a first thickness in a direction perpendicular to and relative to a second surface of the electrically conductive laminar carrier (first raised portions 115a, electrically conductive laminar carrier 110, Figure 5, Paragraph 65), 
further etching said recessed surface of said electrically conductive laminar carrier to produce indented portions between second raised portions corresponding to locations of second lands, wherein the second raised portions have a second thickness in a direction perpendicular to and relative to said second surface of the electrically conductive laminar carrier, the second thickness being less than the first thickness, and wherein the 
molding onto said first surface of said electrically conductive laminar carrier an electrically insulating molding material that penetrates into said indented portions and covers said recessed surface of said laminar carrier at said second raised portions (insulating molding material 120, Figure 10), and 
removing a portion of said electrically conductive laminar carrier at a second surface opposite the first surface to expose the electrically insulating molding material which penetrated into said indented portions (electrically conductive laminar carrier 110, Figure 12, Paragraph 81).  
Regarding Claim 2, Lee et al. further discloses that removing comprises reducing a thickness of the electrically conductive laminar carrier in a direction perpendicular to the second surface (electrically conductive laminar carrier 110, Figure 12, Paragraph 81).  
Regarding Claim 3, Lee et al. further discloses that portions of said electrically conductive laminar carrier which remain after the step of removing define the first lands to have a fourth thickness in a direction perpendicular to the second surface and the second lands to have a fifth thickness in a direction perpendicular to the second surface, wherein the fifth thickness is less than the fourth thickness (first portions 115, second portions 111, Figure 17, Paragraph 70).  
Regarding Claim 4, Lee et al. further discloses that removing produces the first and second lands as structures which are insulated from each other by the electrically 
Regarding Claim 27, Lee et al. further discloses that the second surface of the electrically conductive laminar carrier is opposite the first surface of the electrically conductive laminar carrier (electrically conductive laminar carrier 110, Figure 17).   
Claims 1-4 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitou et al. (U.S. 2011/0027945).
Regarding Claim 1, Saitou et al. discloses a method, comprising: 
etching a first surface of an electrically conductive laminar carrier to produce first raised portions corresponding to locations of first lands and produce a recessed surface, wherein the first raised portions have a first thickness in a direction perpendicular to and relative to a second surface of the electrically conductive laminar carrier (first raised portions 16b/1016, Figures 2a-2d, 9a-9b, and 23c), 
further etching said recessed surface of said electrically conductive laminar carrier to produce indented portions between second raised portions corresponding to locations of second lands, wherein the second raised portions have a second thickness in a direction perpendicular to and relative to said second surface of the electrically conductive laminar carrier, the second thickness being less than the first thickness, and wherein the indented portions have a third thickness in a direction perpendicular to and relative to said second surface of the electrically conductive laminar carrier, the third thickness being less than the second thickness (first raised portions 16b/1016, second raised portions 16a/1018c, conductive laminar carrier 13/1013, Figures 9a-9b and 23c, Paragraph 102), 

removing a portion of said electrically conductive laminar carrier at a second surface opposite the first surface to expose the electrically insulating molding material which penetrated into said indented portions (electrically conductive laminar carrier 13/14, molding compound 12, Figures 11a-11b, Paragraph 112).  
Regarding Claim 2, Saitou et al. further discloses that removing comprises reducing a thickness of the electrically conductive laminar carrier in a direction perpendicular to the second surface (electrically conductive laminar carrier 13/14, molding compound 12, Figures 11a-11b, Paragraph 112).  
Regarding Claim 3, Saitou et al. further discloses that portions of said electrically conductive laminar carrier which remain after the step of removing define the first lands to have a fourth thickness in a direction perpendicular to the second surface and the second lands to have a fifth thickness in a direction perpendicular to the second surface, wherein the fifth thickness is less than the fourth thickness (first raised portions 16b/1016, second raised portions 16a/1018c, conductive laminar carrier 13/1013, Figures 9a-9b and 23c, Paragraph 102).  
Regarding Claim 4, Saitou et al. further discloses that removing produces the first and second lands as structures which are insulated from each other by the electrically insulating molding material which penetrated into said indented portions and covered said recessed surface of said laminar carrier (first raised portions 16b/1016, second raised 
Regarding Claim 27, Saitou et al. further discloses that the second surface of the electrically conductive laminar carrier is opposite the first surface of the electrically conductive laminar carrier (electrically conductive laminar carrier 13/1013, Figures 9a-9b and 23c).   
Claims 13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. 2008/0230264).
Regarding Claim 13, Chang discloses a method, comprising: 
growing first and second electrically conductive formations directly on a first surface of a sacrificial carrier layer, wherein said first electrically conductive formations correspond to locations of first lands and have a first thickness in a direction perpendicular to and relative to said first surface of the sacrificial carrier layer, and wherein said second electrically conductive formations correspond to locations of seconds lands and have a second thickness in a direction perpendicular to and relative to said first surface of the sacrificial carrier layer, said second thickness being less than the first thickness (first electrically conductive formation 38, second electrically conductive formation 35, sacrificial carrier layer 30, Figure 3G), 
depositing an insulating material on said first surface of said sacrificial carrier layer to penetrate into indented portions between said second electrically conductive formations and cover said second electrically conductive formations while leaving said first electrically conductive formations uncovered (first insulating material 40, Figures 4a and 4b), and 

Regarding Claim 23, Chang et al. further discloses depositing the insulating material comprises applying a mask material on said first surface of said sacrificial carrier layer to penetrate into indented portions between said second electrically conductive formations and cover said second electrically conductive formations while leaving said first electrically conductive formations uncovered (mask material 36, first electrically conductive formations 35w, second electrically conductive formations 38, Figure 3e. Please note that the claim language requires the first and second electrically conductive formations to have differing thicknesses at this step in the process.), the method further comprising: 
further growing electrically conductive material onto said uncovered first electrically conductive formations (first electrically conductive formations 35w/38, Figures 3e and 3f), and 
molding onto said first surface of said sacrificial carrier layer an electrically insulating molding material that fills space between the further grown electrically conductive material (electrically insulating molding material 40, Figures 4a and 4b).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2014/0069705) in view of Yamamoto (U.S. 7,755,183)
Regarding Claim 5, Lee et al. further discloses forming metal tracks on a top surface resulting from the step of removing (metal tracks 135/145, Figure 17), however, they do not explicitly disclose that said metal tracks electrically interconnecting at least one second land to another second land.   Yamamoto discloses a similar device wherein multiple lands are connected by metal tracks (lands 61, metal track P1, Figure 116).  Furthermore, it is known in the art to connect metal lands using metal tracks in order to increase device wiring density and to enhance device connectability, as well as to connect metal lands to common power sources and ground.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form said metal tracks electrically interconnecting at least on second land to another second land in Lee et al. in view of Yamamoto in order to increase device wiring density and to enhance device connectability. 
Regarding Claim 6, Lee et al. in view of Yamamoto et al. further discloses that forming the metal tracks comprises printing lines made of conductive material on the top surface (Yamamoto et al., conductive lines 91, Figure 128, Column 36, Lines 40-50). 
Regarding Claim 7, Lee et al. in view of Yamamoto further discloses that printing comprises ink jet printing (Yamamoto, Column 36, Lines 40-50).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2014/0069705) in view of in view of Yamamoto (U.S. 7,755,183), further in view of Goto et al. (U.S. 2015/0311443).
Regarding Claim 8, Lee et al. in view of Yamamoto does not explicitly disclose that the lines have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns. Goto et al. discloses a similar device wherein inkjet printed wiring is formed to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns (Goto et al., Paragraphs 75-76).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns in Lee et al. in view of Yamamoto, further in view of Goto et al. in order to achieve a desired level of conductivity while reducing current leakage (Goto et al., Paragraphs 75-76).
Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (U.S. 2011/0027945) in view of Yamamoto (U.S. 7,755,183)
Regarding Claim 5, Saitou et al. further discloses forming metal tracks on a top surface resulting from the step of removing (metal tracks 14/15, Figure 11b), however, they do not explicitly disclose that said metal tracks electrically interconnecting at least one second land to another second land.   Yamamoto discloses a similar device wherein multiple lands are connected by metal tracks (lands 61, metal track P1, Figure 116).  Furthermore, it is known in the art to connect metal lands using metal tracks in order to increase device wiring density and to enhance device connectability, as well as to connect 
Regarding Claim 6, Saitou et al. in view of Yamamoto et al. further discloses that forming the metal tracks comprises printing lines made of conductive material on the top surface (Yamamoto et al., conductive lines 91, Figure 128, Column 36, Lines 40-50). 
Regarding Claim 7, Saitou et al. in view of Yamamoto further discloses that printing comprises ink jet printing (Yamamoto, Column 36, Lines 40-50).
Regarding Claim 9, Saitou et al. further discloses forming metal tracks on a top surface resulting from the step of removing (metal tracks 14/15, Figure 11b), however, they do not explicitly disclose that said metal tracks electrically interconnecting at least one first land to at least one second land.   Yamamoto discloses a similar device wherein multiple lands are connected by metal tracks (lands 61, metal track P1, Figure 116).  Furthermore, it is known in the art to connect metal lands using metal tracks in order to increase device wiring density and to enhance device connectability, as well as to connect metal lands to common power sources and ground.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form said metal tracks electrically interconnecting at least on first land to at least one second land in Saitou et al. in view of Yamamoto in order to increase device wiring density and to enhance device connectability. 
Regarding Claim 10, Saitou et al. in view of Yamamoto et al. further discloses that forming the metal tracks comprises printing lines made of conductive material on the top surface (Yamamoto et al., conductive lines 91, Figure 128, Column 36, Lines 40-50). 
Regarding Claim 11, Saitou et al. in view of Yamamoto further discloses that printing comprises ink jet printing (Yamamoto, Column 36, Lines 40-50).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (U.S. 2011/0027945) in view of in view of Yamamoto (U.S. 7,755,183), further in view of Goto et al. (U.S. 2015/0311443).
Regarding Claim 8, Saitou et al. in view of Yamamoto does not explicitly disclose that the lines have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns. Goto et al. discloses a similar device wherein inkjet printed wiring is formed to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns (Goto et al., Paragraphs 75-76).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns in Saitou et al. in view of Yamamoto, further in view of Goto et al. in order to achieve a desired level of conductivity while reducing current leakage (Goto et al., Paragraphs 75-76).
Regarding Claim 12, Saitou et al. in view of Yamamoto does not explicitly disclose that the lines have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns. Goto et al. discloses a similar device wherein inkjet printed wiring is formed to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns (Goto et al., Paragraphs 75-76).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines to have a width in a range of .
Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2008/0230264) in view of Yamamoto (U.S. 7,755,183).
Regarding Claim 15, Chang further discloses forming metal tracks on the top surface (metal tracks 56/81/71, Figures 6a and 6b), however, they do not explicitly disclose that said metal tracks electrically interconnecting at least one second land to another second land. Yamamoto discloses a similar device wherein multiple lands are connected by metal tracks (lands 61, metal track P1, Figure 116).  Furthermore, it is known in the art to connect metal lands using metal tracks in order to increase device wiring density and to enhance device connectability.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form metal tracks on the top surface, said metal tracks electrically interconnecting at least on second land to another second land in Chang in view of Yamamoto in order to increase device wiring density and to enhance device connectability. 
Regarding Claim 16, Chang in view of Yamamoto further discloses that forming the metal tracks comprises printing lines made of conductive material on the top surface (Yamamoto, Column 36, Lines 40-50).
Regarding Claim 17, Chang in view of Yamamoto further discloses that printing comprises ink jet printing (Yamamoto, Column 36, Lines 40-50).
Regarding Claim 19, Chang further discloses forming metal tracks on the top surface (metal tracks 56/81/71, Figures 6a and 6b), however, they do not explicitly 
Regarding Claim 20, Chang in view of Yamamoto further discloses that forming the metal tracks comprises printing lines made of conductive material on the top surface (Yamamoto, Column 36, Lines 40-50).
Regarding Claim 21, Chang in view of Yamamoto further discloses that printing comprises ink jet printing (Yamamoto, Column 36, Lines 40-50).
Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2008/0230264) in view of in view of Yamamoto (U.S. 7,755,183), further in view of Goto et al. (U.S. 2015/0311443).
Regarding Claim 18, Chang in view of Yamamoto does not explicitly disclose that the lines have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns. Goto et al. discloses a similar device wherein inkjet printed wiring is formed to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns (Goto et al., Paragraphs 75-76).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines to have a width in a range of 
Regarding Claim 22, Chang in view of Yamamoto does not explicitly disclose that the lines have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns. Goto et al. discloses a similar device wherein inkjet printed wiring is formed to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns (Goto et al., Paragraphs 75-76).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines to have a width in a range of 50-100 microns and a thickness in a range of 10-20 microns in Chang in view of Yamamoto, further in view of Goto et al. in order to achieve a desired level of conductivity while reducing current leakage (Goto et al., Paragraphs 75-76).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. (U.S. 9,497,853) disclose covering a conductive laminar carrier having indented portions, first raised portions, and shorter second raised portions with a molding compound3 and then removing a portion of said conductive laminar carrier to expose the molding compound.
Lebow et al. (U.S. 4,159,222) discloses forming a substrate by growing first and second electrically conductive formations on a first surface of a carrier layer, said formations having differing thicknesses, and depositing an insulating material on said carrier layer to penetrate into indented portions between said second electrically conductive formations and cover said electrically conductive formations while leaving said first electrically conductive formations uncovered.
Kotake et al. (U.S. 2008/0169568) discloses forming a substrate by growing first and second electrically conductive formations on a first surface of a carrier layer, said formations having differing thicknesses, and depositing an insulating material on said carrier layer to penetrate into indented portions between said second electrically conductive formations and cover said electrically conductive formations while leaving said first electrically conductive formations uncovered.
King et al. (U.S. 4,847,446) discloses forming a substrate by growing first and second electrically conductive formations on a first surface of a carrier layer, said formations having differing thicknesses, and depositing an insulating material on said 
Sprideo et al. (U.S. 3,605,260) discloses forming a substrate by growing first and second electrically conductive formations on a first surface of a carrier layer, said formations having differing thicknesses, and depositing an insulating material on said carrier layer to penetrate into indented portions between said second electrically conductive formations and cover said electrically conductive formations while leaving said first electrically conductive formations uncovered.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816